Case 2:20-cv-04811-JMA-SIL Document 5 Filed 10/09/20 Page 1 of 2 PageID #: 24

                                                             The Law Office Of Christina Giorgio, PLLC
                                                                                                       30 Wall Street, 8th Floor
                                                                                                         New York, NY 10005
                                                                                                     (212) 859 – 5010 (office)
                                                                                                      (347) 320-6670 (mobile)
                                                                                                   cgiorgio@giorgiolegal.com


VIA ECF

October 8, 2020

Frank Daley
United States District Court
For the Eastern District of New York
Finance Department
225 Cadman Plaza East
Brooklyn, NY 11201

         Re:      John Kwon v Gold Coast Sports Cars, LLC and Evan Christodoulou, Case No. 20-CV-4811
                  Application for Refund of Duplicate Filing Payment


Dear Mr. Daley:

This office represents the Plaintiff in the above referenced matter.

I write to request a refund of the duplicate $400.00 filing fee that was processed to my credit card when filing the
complaint. Specifically, I filed the complaint with ECF yesterday, October 7, 2020 and was charged twice by the
system. I have attached the receipt of the double billing to my credit card. Please refund the duplicate payment to
the same credit card. I redacted the credit card number for privacy reasons as required by the Federal Rules for
electronic filings.

If you should need any additional information, please do not hesitate to let me know.

                                              Regards,

                                              /s/

                                              Christina Giorgio, Esq




 Please Refund Tracking Id:
 ANYEDC-13486132

                             By Augie at 8:57 am, Oct 09, 2020
10/8/2020      Case 2:20-cv-04811-JMA-SIL
                               Christina Giorgio MailDocument       5 Confirmation:
                                                      - Pay.gov Payment Filed 10/09/20     Page
                                                                                    NEW YORK      2 ofDISTRICT
                                                                                             EASTERN    2 PageID
                                                                                                               COURT#: 25


                                                                                                              Christina Giorgio <cgiorgio@giorgiolegal.com>



 Pay.gov Payment Confirmation: NEW YORK EASTERN DISTRICT COURT
 2 messages

 do_not_reply@psc.uscourts.gov <do_not_reply@psc.uscourts.gov>                                                                     Wed, Oct 7, 2020 at 3:42 PM
 Reply-To: Frank_Daley@nyed.uscourts.gov
 To: cgiorgio@giorgiolegal.com

   Your payment has been successfully processed and the details are below. If you have any questions or you wish to cancel this payment, please contact:
   Financial Department at (718)613-2580.

     Account Number: 5106979
     Court: NEW YORK EASTERN DISTRICT COURT
     Amount: $400.00
     Tracking Id: ANYEDC-13486132
     Approval Code: 07188D
     Card Number: ************7261
     Date/Time: 10/07/2020 03:42:39 ET


   NOTE: This is an automated message. Please do not reply


 do_not_reply@psc.uscourts.gov <do_not_reply@psc.uscourts.gov>                                                                     Wed, Oct 7, 2020 at 4:27 PM
 Reply-To: Frank_Daley@nyed.uscourts.gov
 To: cgiorgio@giorgiolegal.com

   Your payment has been successfully processed and the details are below. If you have any questions or you wish to cancel this payment, please contact:
   Financial Department at (718)613-2580.

     Account Number: 5106979
     Court: NEW YORK EASTERN DISTRICT COURT
     Amount: $400.00
     Tracking Id: ANYEDC-13486668
     Approval Code: 01273D
     Card Number: ************7261
     Date/Time: 10/07/2020 04:27:08 ET
   [Quoted text hidden]




                                                            EXHIBIT A




https://mail.google.com/mail/u/0?ik=1ad5b1d296&view=pt&search=all&permthid=thread-f%3A1679923360306814068&simpl=msg-f%3A1679923…                            1/1
